Citation Nr: 0637192	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-00 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 2001 to May 
2002.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia South Carolina, which denied service connection for 
(1) post-traumatic degenerative changes to the cervical 
spine, status post cervical fracture, claimed as a neck 
injury, and (2) right shoulder impingement syndrome with 
bursitis and tendonitis, claimed as a right shoulder injury.  
The veteran's representative indicated in a March 2006 
statement that the veteran moved to Florida; accordingly, the 
case was transferred to the Regional Office in St. 
Petersburg, FL. 

The veteran testified at a February 2004 RO hearing and at a 
June 2006 Board hearing; the hearing transcripts have been 
associated with the claims file.  


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran's 
cervical spine and right shoulder disorders existed prior to 
his military service.

2.  Clear and unmistakable evidence shows that the veteran's 
cervical spine and right shoulder disorders did not worsen in 
service.

3.  The presumption of soundness with respect to the 
veteran's claimed cervical spine and right shoulder disorders 
is rebutted by clear and unmistakable evidence.  

4.  The veteran does not have a cervical spine disability 
etiologically related to active service.  

5.  The veteran does not have a right shoulder disability 
etiologically related to active service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A right shoulder disability was not incurred in or 
aggravated by active service, nor may arthritis be presumed 
to have been so incurred or aggravated. 38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA in effect asked 
the veteran to provide any evidence that pertains to his 
claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with notice of the type of 
specific evidence necessary to establish a disability rating 
or effective date prior to the initial rating decision.  See 
Enclosure to March 2006 RO letter to appellant.  However, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service medical records, VA treatment records, 
VA and private examinations, hearing transcripts, and various 
lay statements have been associated with the claims file.  VA 
has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2006).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.  Thus, veterans are presumed 
to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports,"  38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 
Vet. App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions and VAOPGCPREC 3-
2003, VA had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability pre-existed service.  If VA met this burden, 
however, it then had the burden to rebut the presumption by a 
preponderance of the evidence (a lower standard) that the 
pre-existing disorder was not aggravated by service.  Now, VA 
must also show by clear and unmistakable evidence that the 
pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

Service medical records show that the veteran had injuries to 
the cervical spine and right clavicle prior to service as 
well as a probable congenital defect of the cervical spine.  
Induction and separation examinations were not associated 
with the service medical records.  However, medical records 
from Maria Parham Hospital, associated with the service 
medical records, reflect pre-service injuries in November 
1992 and March 1994.   

Treatment reports from Maria Parham Hospital show that in 
November 1992, the veteran was thrown from a car with 
resulting right posterior neck pain and mild back pain.  
Treatment reports also show that in March 1994, the veteran 
fell off a ladder and landed on his back.  X-rays of the 
cervical spine were taken in November 1992 and in March 1994, 
noting rudimentary and marked disc space narrowing at C3 to 
C4 respectively and fusion at the facet joints from C2 to C4.  
The treating physician, Dr. J.C., stated that the C3 to C4 
disc space narrowing was most likely related to presumably 
chronic and or congenital facet fusion.  Dr. J.C. stated that 
the loss of cervical lordoses may be due to positioning, 
muscle spasm, or ligamentous injury.  An old right clavicular 
fracture was also noted in November 1992 x-rays.  Otherwise, 
there was no acute cervical fracture or dislocation.  

Service medical records show that the veteran was seen in 
November 2001 for right shoulder pain after doing push-ups.  
Treatment notes indicate that the veteran had an old 
clavicular fracture that was healed, as well as other 
abnormalities on x-ray.  A December 2001 note reflects 
clavicular deformity at mid-shaft and other deformities.  A 
January 2002 note shows that the veteran had broken bones in 
the neck, a 10-year history of collarbone problems, and a 
history of physical therapy.  In January 2002, the veteran 
was recommended for entry-level medical separation.  February 
2002 administrative remarks noted that the veteran was being 
retained in the Naval service, however, the following 
deficiency was identified: In January 2002, the veteran was 
diagnosed by a medical officer with cervical lordosis of the 
facet joints from C2 to C4, which caused shoulder and neck 
pain.  A March 2002 treatment note shows that the veteran had 
a cervical spine injury prior to enlistment with chronic neck 
and shoulder pain.  The report further noted December 2001 x-
rays reflect degenerative changes and disk disease of the 
cervical spine, that this was not correctable, and the 
veteran would never be fit for full duty.  

During a December 2002 VA examination, the examiner stated 
that no medical records were available for his review.  The 
examiner assessed the veteran with status post cervical 
fracture with post-traumatic degenerative change and muscle 
strain, and right shoulder impingement syndrome with bursitis 
and tendonitis.  The examiner did not offer an opinion as to 
the etiology of the veteran's cervical spine or right 
shoulder disabilities. 

The claims file was available for review during an August 
2003 VA examination.  The veteran reported that he injured is 
right shoulder in service, and was found to have a 
dislocation after he eventually saw a doctor.  The examiner 
stated, however, that he could not find any record of x-rays 
or reduction of dislocation in the medical record.  The 
veteran stated that he was involved in an automobile accident 
and had a fractured clavicle in the past.  He stated that his 
shoulder bothered him all the time.  X-rays showed no 
evidence of degenerative joint disease of the right shoulder.  
The veteran was diagnosed with right shoulder impingement 
syndrome without degenerative joint disease.  The examiner 
stated that it is known that the veteran had a congenital 
defect at C3 to C4 and had a history of injuring his neck on 
two separate occasions. The examiner opined that his present 
neck condition was primarily a progression of his congenital 
abnormalities and pre-service injury, and were not aggravated 
or increased from military service.  As to the right shoulder 
disability, the examiner stated that the veteran did have a 
history of previous injury to the right shoulder prior to 
service.  There was no objective evidence found in the chart, 
by either x-ray or notes, establishing the worsening of a 
pre-existing condition because of the veteran's active duty 
in the service.  The examiner opined that the veteran's 
present shoulder condition was not aggravated by his active 
duty; neither did they progress during his time in service.  

VA treatment records show that the veteran has a current 
cervical spine and shoulder disabilities, to include 
diagnoses of ankylosing spondylitis, degenerative disc 
disease, shoulder and neck pain with cervical radiculopathy, 
and cervical fusion of C3 to C4.  (See VA Treatment Records, 
August 2002 to August 2004).  A September 2003 note reflects 
a history of chronic right shoulder, neck, and low back pain 
since adolescence.  A February 2004 MRI reflects fusion of C3 
to C4 that may be congenital, and multilevel foraminal 
stenosis.  

In an August 2004 statement, a VA certified physician's 
assistant from the veteran's Primary Care Clinic, indicated 
that the veteran's ankylosing spondylitis with back pain, 
cervical spondylosis with radiculopathy and arthalgias, and 
right shoulder pain with old trauma and impingement syndrome 
were as likely as not caused by trauma that occurred while he 
was in the military.  The physician's assistant did not 
provide reasons or basis for his opinion.  In a November 2005 
correspondence, VA requested that the physician's assistant 
provide a rationale and basis for the August 2004 opinion.  
In a November 2005 response, the physician's assistant 
indicated that his opinion was based on x-rays and MRIs done 
at the VA medical center, but indicated that he had not 
reviewed the service medical records.  Because service 
medical records, which include evidence of pre-service 
injuries and diagnoses, and preservice medical records which 
document pre-service injuries were not reviewed, the Board 
finds that the physician's assistant's opinion is not 
probative evidence of in-service aggravation.  The Board 
notes that medical opinions premised upon an unsubstantiated 
account of a claimant are of no probative value and does not 
serve to verify the occurrences described.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  

As there is no induction examination of record, the 
presumption of soundness applies in this case.  However, the 
Board finds that the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The Board finds in this 
case that clear and unmistakable evidence demonstrates that 
the veteran's cervical spine and right shoulder disorders 
pre-existed the veteran's military service and that clear and 
unmistakable evidence indicates that the veteran's pre-
existing cervical spine and right shoulder disorders were not 
aggravated in service.  Private medical records, which 
service medical records confirm, clearly show that a cervical 
spine condition, and right shoulder condition existed prior 
to service.  Prior to service, private medical records show 
marked disc space narrowing of the cervical spine and fusion 
of the facet joints.  Pre-service private medical records 
also show an old right clavicular fracture.  The veteran was 
seen for these conditions including the cervical spine 
degenerative changes,  while in service.  Following 
examination in service, it was determined that such 
disabilities existed prior to the veteran's service.  As 
well, the VA examiner in August 2003 who reviewed the 
veteran's pre-service, service, and post-service medical 
records found that the veteran's cervical spine and right 
shoulder disorders pre-existed the veteran's military 
service.  There is no competent and persuasive evidence of 
record that refutes these medical findings that the veteran's 
claimed disabilities existed prior to his military service.  

As noted above, however, this finding alone is not sufficient 
to rebut the presumption of soundness.  There also must be 
clear and unmistakable evidence that the claimed disabilities 
were not aggravated in service.  In this regard, the Board 
also finds that the medical evidence of record does not show 
that these conditions were permanently aggravated or worsened 
in service.  Service medical records reflect x-ray evidence 
of clavicular deformity and degenerative changes in the 
cervical spine.  The veteran was shown to have traumatic 
injuries to the cervical spine and right clavicle prior to 
service, supported by x-ray evidence of disc space narrowing 
in C3 to C4 in November 1992 and March 1994, and evidence of 
an old right clavicular fracture in November 1992. 

The most probative evidence of record shows that the 
veteran's pre-existing cervical spine and right shoulder were 
not aggravated by service.  The August 2003 VA examiner 
indicated that the veteran's present cervical spine and right 
shoulder disabilities were not aggravated by service.  
According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  The 
August 2003 opinion was made by a physician, and was based on 
a review of the entire claims file, to include service 
medical records.  The VA examiner provided reasons and 
identified evidence on which he based his opinion.  In this 
case, the Board finds that the VA examiner's opinion provides 
the more probative evidence than the statement of the 
physician's assistant in August 2004 opinion.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  Thus, the Board finds that there is clear and 
unmistakable evidence that the veteran's cervical spine and 
right shoulder disorders pre-existed service and clear and 
unmistakable evidence that such disorders were not 
permanently aggravated in service.  Thus, the presumption of 
soundness is rebutted in this case.

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting cervical spine 
and right shoulder disorders were aggravated in service, the 
Board finds that there is no competent medical evidence that 
such disorders increased beyond the natural progression of 
such disorders in service.  The Board relies on the evidence 
as outlined above to support this determination.  Further, 
since there is clear and unmistakable evidence that pre-
existing disabilities at issue were not aggravated during 
service for the purpose of rebutting the presumption of 
soundness (38 U.S.C.A. § 1111), it necessarily follows that 
such disorders were not, in fact, aggravated during service 
(38 U.S.C.A. § 1110).  The Board has found by clear and 
unmistakable evidence that the veteran's cervical spine and 
right shoulder disorders were not aggravated by service in 
order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be 
sufficient to rebut the presumption of aggravation under 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).

Finally, the Board has considered the veteran's claim that 
his cervical spine and right shoulder disabilities were 
related to an in-service injury; however, the veteran does 
not possess the medical training and expertise necessary to 
render a medical opinion as to either the cause or diagnosis 
of an orthopedic disability. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991) (holding that a lay witness can provide 
an "eye-witness" account of visible symptoms, but cannot 
offer evidence that requires medical knowledge, such as 
causation or etiology of a disease or injury).  See also 38 
C.F.R. § 3.159(a)(2) (2006).

C.  Conclusion

Although the veteran does have current cervical spine and 
right shoulder disabilities, the most probative evidence does 
not show that the disabilities were incurred or aggravated in 
service.  Therefore, the Board concludes that service 
connection is not warranted.  The appeal is accordingly 
denied.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.





ORDER

Service connection for a cervical spine disability is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


